Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Examiner appreciates the interview on 1/20/2022, and while the amendments discussed in the interview overcome the previously cited prior art, a further search and consideration produced Beda et al. (U.S. Patent Publication No. 2014/0249736). Beda et al. teaches the amendments to the claims specifically receiving a clearance command the aircraft from a ground control station, the clearance command comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft; (Abstract; See “Embodiments of the subject application provide methods and systems for an autonomous aircraft guiding mobile unit (GMU). The GMU includes one or more light modules, one or more processing units, and one or more data storage mediums. The one or more data storage mediums include instructions which, when executed by the one or more processing units, cause the one or more processing units to receive control messages from a traffic control ground station (TCGS), the control messages assigning the GMU to an aircraft and controlling movement of the GMU and its assigned aircraft, and to provide light commands to a pilot of the assigned aircraft with the one or more light modules, the light commands directing movement of the assigned aircraft during taxiing.”)
Examiner accepts all interview requests which promote the progress of prosecution as ours have. 
Claim Objections
Claim 20 is objected to because of the following informalities:  Examiner suggests changing “clerance” to “clearance” for clarity. (two occurrences) Examiner further suggests changing “clearance command the aircraft” to “clearance command at the aircraft” for consistency. 
New Claim 21 is objected to because of the following informalities:  Examiner suggests changing “clerance” to “clearance” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-17, & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Patent Publication No. 2019/0086925) in view of Beda et al. (U.S. Patent Publication No. 2014/0249736).
Regarding claim 1, Fan et al. teaches A system for autonomous taxi route planning for an aircraft, the system comprising: a processor; and memory, the memory storing instructions, when executed by the processor, cause the processor to: receive a route planning problem; and autonomously generate an executable taxi route corresponding to the planning problem based on pre-determined criteria. (Par. 0035; See "Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111." & Par. 0037; See "While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS). Note that servers 103-104 may be operated by a third party entity. Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.") but fails to teach , generated from a clearance command received at the aircraft from a ground control station and comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft;
Beda et al. makes up for the deficiencies in Fan et al. Beda et al. teaches , generated from a clearance command received at the aircraft from a ground control station and comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft; (Abstract; See “Embodiments of the subject application provide methods and systems for an autonomous aircraft guiding mobile unit (GMU). The GMU includes one or more light modules, one or more processing units, and one or more data storage mediums. The one or more data storage mediums include instructions which, when executed by the one or more processing units, cause the one or more processing units to receive control messages from a traffic control ground station (TCGS), the control messages assigning the GMU to an aircraft and controlling movement of the GMU and its assigned aircraft, and to provide light commands to a pilot of the assigned aircraft with the one or more light modules, the light commands directing movement of the assigned aircraft during taxiing.”)
Fan et al. and Beda et al. are both directed to vehicle control systems and are obvious to combine because Fan et al. is improved with the ground control station issuing commands to aircraft within Beda et al. which was well known before the effective filing date of the claimed invention thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Fan et al. in view of Beda et al. 
Regarding claim 3, Fan et al. teaches the system of claim 1, wherein the clearance command includes a destination, a sequence of named places, and optionally, one or more holds at named intersections. (Par. 0038; See "Server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122. Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOis, road conditions, weather conditions, etc.")
Regarding claim 4, Fan et al. teaches The system of claim 3, wherein generating the executable taxi route includes: generating grounding references included in the clearance command to generate a grounded clearance; generating a route graph by searching a set of all feasible routes based on the grounded clearance between a start pose and the destination included in the clearance command; pruning the route graph by minimizing free space moves; and extracting a shortest path to generate the executable taxi route. (Par. 0036; See "For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POis of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110." & Par. 0038; see "Server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122. Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOis, road conditions, weather conditions, etc." & Par. 0025; See "According to another aspect, a system segments a first path trajectory selected from an initial location of them ADV into a number of path segments, where each path segment is represented by a polynomial function. The system selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. The system defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV. The system performs a quadratic programming (QP) optimization on the objective function in view of the added constraints, such that an output of the objective function reaches a minimum while the set of constraints are satisfied. The system generates a second path trajectory representing a path trajectory with an optimized objective function based on the QP optimization to control the ADV autonomously according to the second path trajectory." & Par. 0102; See "In one embodiment, system 1500 includes processor 1501, memory 1503, and devices 1505-1508 connected via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general purpose processors such as a microprocessor, a central processing unit (CPU), or the like. More particularly, processor 1501 may be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processor 1501 may also be one or more special purpose processors such as an application specific integrated circuit (ASIC), a cellular or baseband processor, a field programmable gate array (FPGA), a digital signal processor (DSP), a network processor, a graphics processor, a communications processor, a cryptographic processor, a coprocessor, an embedded processor, or any other type of logic capable of processing instructions.")
Regarding claim 5, Fan et al. teaches The system of claim 4, wherein generating the route graph includes inserting speculative free space moves to connect a start pose and a goal pose or to a taxi network. (Par. 0038-0039; See "Server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122. Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOis, road conditions, weather conditions, etc." & "Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, for example, algorithms 124 may include an optimization method to optimize path planning and speed planning. The optimization method may include a set of cost functions and polynomial functions to represent path segments or time segments. These functions can be uploaded onto the autonomous driving vehicle to be used to generate a smooth path at real time.")
Regarding claim 6, Fan et al. teaches the system of claim 5, wherein the free space moves are generated using a closed form solution involving only six combinations of straight line and left and right turn movements. (Par. 0039; See "Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, for example, algorithms 124 may include an optimization method to optimize path planning and speed planning. The optimization method may include a set of cost functions and polynomial functions to represent path segments or time segments. These functions can be uploaded onto the autonomous driving vehicle to be used to generate a smooth path at real time.") Fan et al. teaches using polynomial functions to represent path segments, thus there may be any number of segments included between the starting position and the destination, which may be a combination of 6 segments. 
Regarding claim 7, Fan et al. teaches the system of claim 6, wherein the turn movements include a center of rotation defined by an intersection between an axis of non-steerable wheels and an axis of a steerable wheel of the aircraft. (Par. 0051; See "Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle. The collision avoidance system may select an avoidance maneuver predicted to cause the least amount of acceleration in a passenger cabin of the autonomous vehicle.") Every turning vehicle has a center of rotation defined by the intersection between the axis of non-steerable wheels and the axis of steerable wheels.
Regarding claim 8, Fan et al. teaches the system of claim 4, wherein the grounding references includes generating a set of candidate goal poses for the destination. (Par. 0050; See "Note that decision module 304 and planning module 305 may be integrated as an integrated module. Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle.")
Regarding claim 9, Fan et al. teaches the system of claim 4, wherein the grounding references includes generating a sequence of traversable zones for the sequence of named places. (Par. 0025; See "According to another aspect, a system segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. The system selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. The system defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV. The system performs a quadratic programming (QP) optimization on the objective function in view of the added constraints, such that an output of the objective function reaches a minimum while the set of constraints are satisfied. The system generates a second path trajectory representing a path trajectory with an optimized objective function based on the QP optimization to control the ADV autonomously according to the second path trajectory.")
Regarding claim 10, Fan et al. teaches the system of claim 1, wherein the route planning problem includes one or more of the following inputs: a start pose, an abstract destination, an abstract route definition, an airport map, and aircraft kinematic model, and an aircraft footprint. (Par. 0050; See "Note that decision module 304 and planning module 305 may be integrated as an integrated module. Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle.")
Regarding claim 16, Fan et al. teaches The system of claim 3, wherein generating the executable taxi route occurs in k+2 stages, wherein k represents the number of places named in the sequence of named places included in the clearance command. (Par. 0025; See "According to another aspect, a system segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. The system selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. The system defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV. The system performs a quadratic programming (QP) optimization on the objective function in view of the added constraints, such that an output of the objective function reaches a minimum while the set of constraints are satisfied. The system generates a second path trajectory representing a path trajectory with an optimized objective function based on the QP optimization to control the ADV autonomously according to the second path trajectory.")
Regarding claim 17, Fan et al. teaches the system of claim 1, wherein the executable taxi route includes one or more of the following criteria: a path that a drive-by-wire system can follow accurately, a path that keeps the plane on pavement, and a path that is free of collision with known obstacles. (Par. 0044; See "Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle. The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system may use an object recognition algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system can map an environment, track objects, and estimate the speed of objects, etc. Perception module 302 can also detect objects based on other sensors data provided by other sensors such as a radar and/or LIDAR.")
Regarding claim 19, Fan et al. teaches A system for autonomous taxi route planning for an aircraft, the system comprising: a clearance manager configured to generate a planning problem based on a clearance; (Par. 0035; See "Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software ( e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.") and a route planner configured to generate a planned taxi route from the planning problem, the route planner comprising: (Par. 0037; See "While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS). Note that servers 103-104 may be operated by a third party entity. Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.") a grounding reference module configured to generate a grounded clearance from the planning problem; (Par. 0036; See "For example, a user as a passenger may specify a starting location and a destination of a trip, for example, via a user interface. Perception and planning system 110 obtains the trip related data. For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POis of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110." & Par. 0038; see "Server 103 may be a data analytics system to perform data analytics services for a variety of clients. In one embodiment, data analytics system 103 includes data collector 121 and machine learning engine 122. Data collector 121 collects driving statistics 123 from a variety of vehicles, either autonomous vehicles or regular vehicles driven by human drivers. Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOis, road conditions, weather conditions, etc.") a route graph generation module configured to generate a route graph by searching a set of all feasible routes based on the grounded clearance; (Par. 0037; See "While autonomous vehicle 101 is moving along the route, perception and planning system 110 may also obtain real-time traffic information from a traffic information system or server (TIS). Note that servers 103-104 may be operated by a third party entity. Alternatively, the functionalities of servers 103-104 may be integrated with perception and planning system 110. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.") a route graph pruning module configured to prune the route graph by minimizing free space moves; (Par. 0039; See "Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or predictive models 124 for a variety of purposes. In one embodiment, for example, algorithms 124 may include an optimization method to optimize path planning and speed planning. The optimization method may include a set of cost functions and polynomial functions to represent path segments or time segments. These functions can be uploaded onto the autonomous driving vehicle to be used to generate a smooth path at real time.") and a shortest path extraction module configured to generate the executable taxi route by extracting a shortest path from the pruned route graph. (Par. 0080; See "In one embodiment, a QP solver, such as QP optimization performed by optimization module 540 of FIG. SB, can solve the target function to generate a smooth reference line. In one embodiment, a QP optimization is performed on the target function such that the target function reaches a predetermined threshold (e.g., minimum), while the set of constraints are satisfied. Once the target function has been optimized in view of the constraints, the coefficients of the polynomial functions can be determined. Then the location of the path points (e.g., control points) along the path can be determined using the polynomial function with the optimized coefficients, which represents a smooth reference line. As described above, the smoothing function is incorporated into the target function to be solved, i.e., the smoothing is not a post processing step ensuring the optimized reference line after applying a smoothing function would still be bound to the set of defined constraints.") but fails to teach command received at the aircraft from a ground control station and comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft
Beda et al. makes up for the deficiencies in Fan et al. Beda et al. teaches command received at the aircraft from a ground control station and comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft (Abstract; See “Embodiments of the subject application provide methods and systems for an autonomous aircraft guiding mobile unit (GMU). The GMU includes one or more light modules, one or more processing units, and one or more data storage mediums. The one or more data storage mediums include instructions which, when executed by the one or more processing units, cause the one or more processing units to receive control messages from a traffic control ground station (TCGS), the control messages assigning the GMU to an aircraft and controlling movement of the GMU and its assigned aircraft, and to provide light commands to a pilot of the assigned aircraft with the one or more light modules, the light commands directing movement of the assigned aircraft during taxiing.”)
Fan et al. and Beda et al. are both directed to vehicle control systems and are obvious to combine because Fan et al. is improved with the ground control station issuing commands to aircraft within Beda et al. which was well known before the effective filing date of the claimed invention thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Fan et al. in view of Beda et al.
Regarding claim 20, Fan et al. teaches A method for generating a route graph for autonomous taxi route planning for an aircraft, the method, comprising: building the route graph based on clerance command by iterating through k+2 stages, wherein a stage comprises a data structure that associates a part of a clearance route with a set of zones and vertices, wherein k represents a number of named places included in the clearance route, wherein iterating through the k+2 stages includes: at a first stage, recursively finding all zones connected to a starting zone associated with a start pose; (Par. 0059; See "In one embodiment, decision module 304 generates a rough path profile based on a reference line (the reference line having been smoothed by smoothing module 308 as described above) provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV. The rough path profile can be a part of path/speed profiles 313 which may be stored in persistent storage device 352. The rough path profile is generated by selecting points along the reference line. For each of the points, decision module 304 moves the point to the left or right ( e.g., candidate movements) of the reference line based on one or more obstacle decisions on how to encounter the object, while the rest of points remain steady. The candidate movements are performed iteratively using dynamic programming to path candidates in search of a path candidate with a lowest path cost using cost functions, as part of costs functions 315 of FIG. 3A, thereby generating a rough path profile. Examples of cost functions include costs based on: a curvature of a route path, a distance from the ADV to perceived obstacles, and a distance of the ADV to the reference line. In one embodiment, the generated rough path profile includes a station-lateral map, as part of SL maps/ST graphs 314 which may be stored in persistent storage devices 352.") for k stages following the first stage, computing a set of vertices and zones associated with each stage; (Par. 0025; See "According to another aspect, a system segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. The system selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. The system defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV. The system performs a quadratic programming (QP) optimization on the objective function in view of the added constraints, such that an output of the objective function reaches a minimum while the set of constraints are satisfied. The system generates a second path trajectory representing a path trajectory with an optimized objective function based on the QP optimization to control the ADV autonomously according to the second path trajectory." & Par. 0102; See "In one embodiment, system 1500 includes processor 1501, memory 1503, and devices 1505-1508 connected via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general purpose processors such as a microprocessor, a central processing unit (CPU), or the like. More particularly, processor 1501 may be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processor 1501 may also be one or more special purpose processors such as an application specific integrated circuit (ASIC), a cellular or baseband processor, a field programmable gate array (FPGA), a digital signal processor (DSP), a network processor, a graphics processor, a communications processor, a cryptographic processor, a coprocessor, an embedded processor, or any other type of logic capable of processing instructions.") and at a last stage, determining a set of goal poses based on the clearance route. (Par. 0050; See "Note that decision module 304 and planning module 305 may be integrated as an integrated module. Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle.") but fails to teach receiving a clearance command the aircraft from a ground control station, the clerance command comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft;
Beda et al. makes up for the deficiencies in Fan et al. Beda et al. teaches receiving a clearance command the aircraft from a ground control station, the clerance command comprising one or more of "taxi," "exit," "hold," and "cross" commands for the aircraft; (Abstract; See “Embodiments of the subject application provide methods and systems for an autonomous aircraft guiding mobile unit (GMU). The GMU includes one or more light modules, one or more processing units, and one or more data storage mediums. The one or more data storage mediums include instructions which, when executed by the one or more processing units, cause the one or more processing units to receive control messages from a traffic control ground station (TCGS), the control messages assigning the GMU to an aircraft and controlling movement of the GMU and its assigned aircraft, and to provide light commands to a pilot of the assigned aircraft with the one or more light modules, the light commands directing movement of the assigned aircraft during taxiing.”)
Fan et al. and Beda et al. are both directed to vehicle control systems and are obvious to combine because Fan et al. is improved with the ground control station issuing commands to aircraft within Beda et al. which was well known before the effective filing date of the claimed invention thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Fan et al. in view of Beda et al. 
Regarding claim 21, Fan et al. teaches wherein the route graph is generated based on the clearance command by iterating through k+2 stages, wherein a stage comprises a data structure that associates a part of a clearance route with a set of zones and vertices, wherein k represents a number of named places included in the clearance route, wherein iterating through the k+2 stages includes: (Par. 0059; See "In one embodiment, decision module 304 generates a rough path profile based on a reference line (the reference line having been smoothed by smoothing module 308 as described above) provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV. The rough path profile can be a part of path/speed profiles 313 which may be stored in persistent storage device 352. The rough path profile is generated by selecting points along the reference line. For each of the points, decision module 304 moves the point to the left or right (e.g., candidate movements) of the reference line based on one or more obstacle decisions on how to encounter the object, while the rest of points remain steady. The candidate movements are performed iteratively using dynamic programming to path candidates in search of a path candidate with a lowest path cost using cost functions, as part of costs functions 315 of FIG. 3A, thereby generating a rough path profile. Examples of cost functions include costs based on: a curvature of a route path, a distance from the ADV to perceived obstacles, and a distance of the ADV to the reference line. In one embodiment, the generated rough path profile includes a station-lateral map, as part of SL maps/ST graphs 314 which may be stored in persistent storage devices 352.") at a first stage, recursively finding all zones connected to a starting zone associated with a start pose; fork stages following the first stage, computing a set of vertices and zones associated with each stage; (Par. 0025; See "According to another aspect, a system segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. The system selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. The system defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV. The system performs a quadratic programming (QP) optimization on the objective function in view of the added constraints, such that an output of the objective function reaches a minimum while the set of constraints are satisfied. The system generates a second path trajectory representing a path trajectory with an optimized objective function based on the QP optimization to control the ADV autonomously according to the second path trajectory." & Par. 0102; See "In one embodiment, system 1500 includes processor 1501, memory 1503, and devices 1505-1508 connected via a bus or an interconnect 1510. Processor 1501 may represent a single processor or multiple processors with a single processor core or multiple processor cores included therein. Processor 1501 may represent one or more general purpose processors such as a microprocessor, a central processing unit (CPU), or the like. More particularly, processor 1501 may be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processor 1501 may also be one or more special purpose processors such as an application specific integrated circuit (ASIC), a cellular or baseband processor, a field programmable gate array (FPGA), a digital signal processor (DSP), a network processor, a graphics processor, a communications processor, a cryptographic processor, a coprocessor, an embedded processor, or any other type of logic capable of processing instructions.") and at a last stage, determining a set of goal poses based on the clearance route. (Par. 0050; See "Note that decision module 304 and planning module 305 may be integrated as an integrated module. Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle.")
Claims 11-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Patent Publication No. 2019/0086925) in view of Yu et al. (U.S. Patent Publication No. 2015/0339931).
Regarding claim 11, Fan et al. teaches the system of claim 10 (see above) but fails to teach wherein the airport map is partitioned into zones, the zones being one of three types: taxiway, runway, and non-movement.
Yu et al. makes up for the deficiencies in Fan et al. Yu et al. teaches wherein the airport map is partitioned into zones, the zones being one of three types: taxiway, runway, and non-movement. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Fan et al. and Yu et al. are both directed to vehicle control systems and are obvious to combine because Fan et al. is improved with the breakdown of airports within Yu et al. which was well known before the effective filing date of the claimed invention. Airports with taxiing services and zones for taxiing were well known before the filing date of the claimed invention as seen within Yu et al. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Fan et al. in view of Yu et al. 
Regarding claim 12, Fan et al. teaches the system of claim 10 (see above) but fails to teach wherein the airport map includes a taxiway network, the taxiway network including regulation centerlines/guidelines.
Yu et al. makes up for the deficiencies in Fan et al. Yu et al. teaches wherein the airport map includes a taxiway network, the taxiway network including regulation centerlines/guidelines. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Regarding claim 13, Fan et al. teaches the system of claim 10 (see above) but fails to teach wherein the taxiway network is a graph of centerlines/guidelines and vertices, wherein each vertex represents an entry point into a zone.
Yu et al. makes up for the deficiencies in Fan et al. Yu et al. teaches wherein the taxiway network is a graph of centerlines/guidelines and vertices, wherein each vertex represents an entry point into a zone. (Pars. 0143-0145; See "For example, Category A may include airports having 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 12 or more, 15 or more, 17 or more, or 20 or more runways. Category B may include airports having one, two or less, 3 or less, 4 or less, or 5 or less runways." & "Category A may include airports having at least one runway having a length of 5,000 feet or more, 6,000 feet or more, 7,000 feet or more, 8,000 feet or more, 9,000 feet or more, 10,000 feet or more, 11,000 feet or more, 12,000 feet or more, 13,000 feet or more, 14,000 feet or more, 15,000 feet or more, 16,000 feet or more, 17,000 feet or more, or 18,000 feet or more. Category B may include airports that do not have a runway having any of the lengths described herein. In some instances," & "In another example, Category A may include airports having one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, 10 or more, 12 or more, 15 or more, 20 or more, 30 or more, 40 or more, or 50 or more gates for receiving aircraft. Category B may have no gates, or may have one or less, two or less, three or less, four or less, five or less, or six or less gates for receiving aircraft.")
Regarding claim 14, Fan et al. teaches wherein the route graph includes nodes built on top of taxi vertices and poses, edges representing valid movements between states along taxi edges and free space moves, and breadth-first graph expansion. (Par. 0059; See "In one embodiment, decision module 304 generates a rough path profile based on a reference line (the reference line having been smoothed by smoothing module 308 as described above) provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV. The rough path profile can be a part of path/speed profiles 313 which may be stored in persistent storage device 352. The rough path profile is generated by selecting points along the reference line. For each of the points, decision module 304 moves the point to the left or right (e.g., candidate movements) of the reference line based on one or more obstacle decisions on how to encounter the object, while the rest of points remain steady. The candidate movements are performed iteratively using dynamic programming to path candidates in search of a path candidate with a lowest path cost using cost functions, as part of costs functions 315 of FIG. 3A, thereby generating a rough path profile. Examples of cost functions include costs based on: a curvature of a route path, a distance from the ADV to perceived obstacles, and a distance of the ADV to the reference line. In one embodiment, the generated rough path profile includes a station-lateral map, as part of SL maps/ST graphs 314 which may be stored in persistent storage devices 352.")
Regarding claim 15, Fan et al. teaches the system of claim 10 (see above) but fails to teach wherein the aircraft footprint includes an undercarriage constraint and an aircraft constraint.
Yu et al. makes up for the deficiencies in Fan et al. Yu et al. teaches wherein the aircraft footprint includes an undercarriage constraint and an aircraft constraint. (Par. 0244; See "In some embodiments, the movable object may have a footprint (which may refer to the lateral cross-sectional area encompassed by the movable object) less than or equal to about: 32,000 cm2, 20,000 cm2, 10,000 cm2, 1,000 cm2, 500 cm2, 100 cm2, 50 cm2, 10 cm2, or 5 cm2. Conversely, the footprint may be greater than or equal to about: 32,000 cm2, 20,000 cm2, 10,000 cm2, 1,000 cm2, 500 cm2, 100 cm2, 50 cm2, 10 cm2, or 5 cm2.")
Regarding claim 18, Fan et al. teaches the system of claim 1 (see above) but fails to teach wherein the aircraft is an unmanned aircraft.
Yu et al. makes up for the deficiencies in Fan et al. Yu et al. teaches wherein the aircraft is an unmanned aircraft. (Abstract; See "Systems, methods, and devices are provided for providing flight response to flight-restricted regions. The location of an unmanned aerial vehicle (UAV) may be compared with a location of a flight-restricted region. If needed a flight-response measure may be taken by the UAV to prevent the UAV from flying in a no-fly zone. Different flight-response measures may be taken based on the distance between the UAV and the flight-restricted region and the rules of a jurisdiction within which the UAV falls.")
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankrithi (U.S. Patent Publication No. 2004/0059497) teaches an autotiller control system for aircraft

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
05/21/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661